In five proceedings under section 330 of the Election Law to restrain the Board of Elections of Suffolk County from placing on any official ballot the names of the respondents Otis G. Pike, Floyd Sarisohn, August B. Stout, Jr., William E. Stochl, Jr., and John Braslow as candidates of the Liberal party in the primary election for various elective offices, the petitioners appeal from five separate orders of the Supreme Court, Suffolk County, each dated August 24, 1962, which denied their respective applications. Crders affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, J J., concur.